Title: [Diary entry: 7 August 1785]
From: Washington, George
To: 

Sunday 7th. Thermometer at 76 in the Morning—74 at Noon and 76 at Night. About Sunrising, the Directors & myself rid up to Keeptrieste, where Canoes were provided, in which we crossed to the Maryland side of the river and examined a Gut, or swash through which it is supposed the Navigation must be conducted. This Swash is shallow at the entrance, but having sufficient fall, may easily (by removing some of the rocks) admit any quantity of water required. From the entrance to the foot, may be about 300 yards in a semicircular direction with many loose, & some fixed rocks to remove. Having examined this passage, I returned to the head of the Falls, and in one of the Canoes with two skilful hands descended them with the common Currt. in its Natural bed—which I found greatly incommoded with rocks, shallows and a crooked Channel which left no doubt of the propriety of preferring a passage through the Swash. From the foot of the Swash the Water is pretty good for 3 or 400 yards further, when there is another fall of it, or rapid with an uneven bottom which occasions a considerable ripple at Top—but as their is sufficient depth, & the channel Middling straight, the difficulty here in descending is not great but to return without the aids spoke of at the Seneca falls may be labourious. From hence the Water is good to the head of the Island just above the ferry by which it is shoal on the Virginia side with some rocks and tho’ deeper on the Maryland side is worse on acct. of the

Rocks which are more numerous. The distance from the head of the Falls to the Ferry may be about a Mile & half. Here we breakfasted; after which we set out to explore the Falls below; & having but one Canoe, Colo. Gilpin, Mr. Rumsay (who joined us according to appointment last Night) and Myself, embarked in it, with intention to pass thro’ what is called the Spout (less than half a mile below the ferry) but when we came to it, the Company on the shore on acct. of the smallness, and low sides of the Vessel, dissuaded us from the attempt, least the roughness of the Water, occasioned by the rocky bottom, should fill, & involve us in danger. To avoid the danger therefore we passed through a narrow channel on the left, near the Maryland Shore and continued in the Canoe to the lower end of Pains falls distant, according to estimation 3 Miles. These falls may be described as follow. From the Ferry, for about 3 hundred yards, or more, the Water is deep with rocks here and there, near the surface, then a ripple; the Water betwn. which, and the Spout, as before. The Spout takes its name from the rapidity of the Water, and its dashings, occasioned by a gradual, but pretty considerable fall, over a rocky bottom which makes an uneven surface & considerable swell. The Water however, is of sufficient depth through it, but the Channel not being perfectly straight; skilful hands are necessary to navigate and conduct Vessels through this rapid. From hence, their is pretty smooth & even Water with loose stone, & some rocks, for the best part of a Mile; to a ridge of rocks which cross the river with Intervals; thro’ which the Water passes in crooked directions. But the passage which seemed most likely to answer our purpose of Navigation was on the Maryland side being freest from rocks but Shallow. From hence to what are called Pains falls the Water is tolerably smooth, with Rocks here and there. These are best passed on the Maryland side. They are pretty Swift—shallow—and foul at bottom but the difficulties may be removed. From the bottom of these Falls, leaving an Island on the right, & the Maryland Shore on the left the easy & good Navigation below is entered. At the foot of these falls the Directors & myself (Govr. Lee having joined us the Evening before) held a meeting—At which it was determined, as we conceived the Navigation could be made through these (commonly called the Shannondoah) Falls without the aid of Locks, and by opening them would give eclat to the undertaking and great ease to the upper Inhabitants as Water transportation would be immediately had to the Great Falls

from Fort Cumberland to employ the upper hands in this work instead of removing the obstructions above, and gave Mr. Rumsey directions to do so accordingly—with general Instructions for his Governmt. Govr. Lee, on Acct. of the death of his Father in Law, Mr. Igs. Digges, & consequent circumstances; left us at this place with a view of carrying his Lady next day to Mellwood. The rest of us returned to the Tavern at Harpers Ferry.